Title: To George Washington from the Board of War, 9 May 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] May 9th 1780
          
          I do myself the Honor to transmit your Excellency, copies of sundry Letters from south Carolina, giving intelligence of the Military operations in that quarter. I have the Honor to be with the highest respect Your Excellency’s Most Obedient and very Hble Servt
          
            Joseph CarletonSecy p. t.By order
          
        